Title: From John Adams to William Tudor, Sr., 23 September 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy September 23d 1818

If, in our Search of Principles We have not been able to investigate any moral phylosophical or rational foundation for any Claim of Dominion or Property in America, in the English Nation, their Parliament or even of their King; if the whole appears a mere Usurpation of Fution Fancy and Superstition: What was the Right to dominion or Property in the native Indians?
Shall We Say that a few handfulls of Scattering Tribes of Savages have a Right of Dominion and Property over a quarter of the Globe capable of nourishing hundreds of Millions of happy human Beings? Why had not Europeans a Right to come and hunt and fish with them?
The Indians had a Right to Life Liberty and Property in common with all Men. But what Right to Dominion or Property beyond these? Every Indian had a Right to his Wigwam his Armour his Utensils; When he had burned the Woods about him and planted his Corn and Beans his Squashes and Pompions, all these were his undoubted Right: but will you infer from this that he had Right of Exclusive Dominion and Property over immense Regions of uncultivated Wilderness that he never Saw, that he might have the exclusive Priviledge of hunting and fishing in them which he himself never expected or hoped to enjoy.
These Reflections appear to have occurred to Our Ancestors and their general Conduct was regulated by them. They do not Seem to have had any Confidence in their Charter, as conveying any Right, except against the King who Signed it. They considered the Right to be in the Native Indians. And in Truth all the Right there was in the Case, lay there. They accordingly respected the Indian Wigwams and poor plantations, their Clambanks and Musclebanks and Oysterbanks and all their Property.
Property in Land, antecedent to civil Society, or the Social Compact, Seems to have been confined to actual Possession, and power of commanding it. It is the Creature of Convention; of Social Laws and artificial Order. Our Ancestors however, did not amuse themselves nor puzzle themselves with these Refinements. They considered the Indians as having Rights: and they entered into Negotiations with them, purchased and paid for their Rights and Claims whatever they were, and procured Deeds, Grants and Quit-claims of all their Lands, leaving them their Habitations Arms Utensils Fishings huntings and Plantations. There is Scarcely a Litigation at Law concerning a Title to Land, that may not be traced to an Indian Deed. I have in my Possession, Somewhere a Parchment Copy of a Deed of Massasoit of the Township of Braintree incorporated by the Legislature in 1639, one thousand Six hundred And thirty nine. And this was the general Practice, through the Country and has been to this day, through the Continent. In Short I See not how the Indians could have been treated with more Equity or Humanity than they have been in general in North America. The Histories of Indian Wars have not been Sufficiently regarded.
When Mr Hutchinsons History of Massachusetts Bay first Appeared, one of the most Common Criticisms upon it, was the Slight, cold and unfeeling manner in which he passes over the Indian Wars. I have heard Gentlemen the best informed in the History of the Country Say “He had no Sympathy for the Sufferings of his Ancestors” “Otherwise he could not have winked out of Sight, one of the most important, most affecting, afflicting and distressing Branches of the History of his Country.”
There is Somewhere in Existence, as I hope and believe, a Manuscript History of Indian Wars, written by the Reverend Samuel Niles of Braintree. Almost Sixty Years ago I was an humble acquaintance of this venerable Clergyman, then, as I believe more than fourscore Years of Age. He asked me many questions, and informed me, in his own House, that he was endeavouring to recollect and commit to writing and History of Indian Wars, in his own time, and before it, as far as he could collect Information. This History he compleated and prepared for the Press: but no Printer would undertake it, or venture to propose a Subscription for its publication. Since my return from Europe, I enquired of his Oldest Son The Honourable Samuel Niles of Braintree, on a Visit he made me at my own House, what was become of that Manuscript? He laughed and Said it was Still Safe in the Till of a certain Trunk, but no Encouragement have ever appeared for its publication. Ye Liberal Christians! Laugh not at me, nor frown upon me, for thus reviving the Memory of your once formidable Enemy. I was then no more of a Disciple of his Theological Science than Ye are now. But I then revered and Still revere the honest virtuous and pious man. Fas est, et ab hoste doceri. And his Memorial of Facts might be of great Value to this Country. What infinite Pains have been taken and expenses incured in treaties, Presents, Stipulated Sums of Money, Instruments of Agriculture, Education? What dangerous and unwearied Labours to con convert these poor ignorant Savages to Christianity? And Alass! With how little Success? The Indians are as biggotted to their Religion as the Mahometans are to their Koran, the Hindoos, to their Shasta, the Chinese to Confucius, the Romans to their Saints and Angells, Or the Jews to Moses and the Prophets. It is a Principle of Religion, at bottom, which inspires the Indians with Such an invincible Aversion both to Civilization and Christianity. The Same Principle has excited their perpetual Hostilities againsts the Colonists and the independent Americans.
If the English Nation, their Parliaments and all their Kings have appeared to be tottally ignorant of all these things, or at least to have vouchsafed no Consideration upon them; if We, good patriotic Americans have forgotten them; Mr Otis had not. He enlarged on the Merit of our Ancestors in Undertaking So perilous arduous and almost desperate Enterprize, in disforresting bare Creation; in conciliating and necessarily contending with Indian Natives; in purchasing rather than conquering a Quarter of the Globe at their own Expense, at the Sweat of their own Brows; at the hazard and Sacrifice of their own Lives; without the Smallest Assistance or Comfort from the Government of England, or from England itself as a Nation. On the contrary, constant Jealousy Envy, Intrigue against their Charter, their Religion and all their Priviledges. Laud, the pious Tyrant dreaded them, as if he foresaw they would overthrow his Religion. Mr Otis, reproached the Nation, Parliaments and Kings with Injustice, Ungererosity, Ingratitude Cruelty, and Perfidy in all their Conduct towards this Country, in a Style of oratory that I have never heared equalled in this or any other Country.
John Adams